Citation Nr: 1430624	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for low back strain.  

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for fissures with hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and an August 2012 rating decision by the Appeals Management Center (AMC).  Jurisdiction of the case currently resides with the RO in Montgomery, Alabama.  

In an August 2011 Board hearing held at the RO, the Veteran testified in support of her claims before a Veterans Law Judge (VLJ); a transcript of that hearing is associated with the claims file.  Thereafter, in a February 2013 letter, the Veteran was advised that the VLJ who held the August 2011 hearing was no longer with the Board and that she had the option of another Board hearing.  The Veteran did not respond to the letter, and therefore the Board will consider her case on the evidence of record.  

In September 2011, the Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC in order to obtain VA examinations and medical opinions with regard to the claims on appeal.  The post-remand record reflects substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thereafter, in an August 2012 rating decision, the AMC granted separate 10 percent ratings for peripheral neuropathy of the left and right lower extremities, effective from October 6, 2011.  As these ratings were assigned during the course of the appeal of the Veteran's claim for an increased rating for her service-connected back disability, the appropriateness of those ratings is considered part and parcel of the current appeal and they have therefore been identified as additional issues for current appellate review.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to a compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar muscle strain disability is manifested by limitation of motion and complaint of pain in the left lower extremity.  The evidence does not show forward flexion of the lumbar spine of 60 degrees or less, combined range of motion of the lumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  The evidence of record does not show that the Veteran has moderate incomplete paralysis of either the sciatic or external popliteal nerve in the left lower extremity.  

3.  The evidence of record does not show that the Veteran has moderate incomplete paralysis of either the sciatic or external popliteal nerve in the right lower extremity




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar muscle strain have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521 (2013).  

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claims for initial evaluations above 10 percent for a lumbar spine disability, and for peripheral neuropathy of the left and right lower extremities, are downstream issues from rating decisions dated in June 2005 and August 2012, which initially established service connection for the Veteran's low back disability and peripheral neuropathy of the left and right extremities, and assigned the 10 percent initial ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for an initial evaluations above 10 percent for a lumbar spine disability and peripheral neuropathy of the left and right lower extremities, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of her claim.  She has not identified any evidence that has not otherwise been obtained.  VA examinations have been conducted in June 2005, September 2009 and October 2011.  These examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the Veteran also was afforded a hearing before a VLJ during which she testified in support of her increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the Board VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's lumbar spine symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim. Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the criteria necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In a May 2008 notice of disagreement, the Veteran requested an increase in her 10 percent disability rating for her service-connected lumbar strain.  

Pursuant to the rating criteria for the spine, the service-connected lumbar spine disability has been rated 10 percent disabling from December 21, 2004 under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board notes that revised provisions for evaluating the spine were enacted on September 26, 2003, and these provisions are only applicable to claims received on or after that date.  Since the effective date of the Veteran's disability rating is after September 2003, these revisions apply to the present case and the claim will be considered under the criteria effective as of the date of claim.  See 38 C.F.R. § 4.71a (2013).

Regarding claims filed after September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 10 percent rating assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2). 

The claims for Intervertebral Disc Syndrome rated under Diagnostic Code 5243 are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Analysis

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a rating in excess of 10 percent for the service connected lumbar spine disability is not warranted.  

VA and private medical records reflect that the Veteran has a history of low back pain.  

At her August 2011 hearing, the Veteran asserted that she was entitled to a disability rating greater than 10 percent because she sometimes suffered so much pain she had trouble lifting things.  

The Veteran was afforded a general VA examination in June 2005, at which point she reported that she had low back problems.  She stated that during her late pregnancy she started having localized back pain, and that it became more severe with prolonged walking more than 30 minutes in duration.  The pain was nonradiating, lasting hours or minutes with feelings of sharpness and dullness.  At that time, the Veteran used a back brace.  She was able to lift no more than 25 pounds, but did not use a cane or crutches.  The Veterans' straight leg test was negative.  Her forward flexion ended at 70-80 degrees, with pain.  Her range of motion for extension, lateral flexion and lateral rotation ended at 30 degrees.  The Veteran did not report any flare-ups, muscle spasms or tenderness.  Her posture was normal, and there was no suggestion of IVDS.  

From March 2005 to July 2009 the Veteran sought private treatment for her back pain from Dr. D. and Dr. Y.  The Veteran specifically reported that she was involved in a motor vehicle accident on December 12, 2008 when she was rear-ended in her car.  She reported that after the accident, she had back pain over her entire back.  The Veteran was diagnosed with chronic low back pain in July 2009.  

The Veteran was afforded a VA examination in September 2009 for an increase in her lumbar spine rating.  At that examination, she reported that she had a dull ache in her low back that increased with spasms.  She reported that she experienced incapacitating episodes, with none over the previous 12 months.  She reported normal posture and normal gait.  The Veteran was reported as having a forward flexion of 0 to 90 degrees, with an extension ending at 20 degrees and left and right flexion and rotation also ending at 20 degrees.  

In October 6, 2011, the Veteran was afforded another VA examination.  At that examination the Veteran reported that she had constant moderate low back pain.  She had more severe pain with activity that lasted until she changed the activity.  She had to lie down one to two times a week, and she had pain and stiffness and spasms.  She reported having flare-ups.  The Veteran's forward flexion ended at 90 degrees, with evidence of painful motion at 0 degrees.  Her extension and lateral flexion and rotation of the right and left sides ended at 20 degrees, also with pain beginning at 0 degrees, with a combined range of motion of 190 degrees.  The Veteran was able to perform repetitive use testing, with the post test range of motion ending at the same degrees as the pre-test range of motion testing.  The examiner noted that the Veteran had functional loss, functional impairment and additional limitation of the lumbar spine.  Specifically, she had less movement than normal and pain on movement.  The Veteran reported pain radiating into both of her legs, but her straight leg and sensory tests were normal.  

Given the evidence of record, the Board finds that a disability rating in excess of 10 percent for the service connected lumbar spine disability is not warranted during the period under consideration.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of her lumbar spine disability, notably her pain.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of her disability.  In this regard, the more competent and probative evidence does not demonstrate that there was forward flexion of the lumbar spine less than 60 degrees, or a combined range of motion of 120 degrees or less, which would be required for a higher, 20 percent rating.  Specifically, the June 2005 VA examination documented forward flexion to 70-80 degrees with a combined range of motion to 220 degrees.  Further, the September 2009 VA examination documented forward flexion to 90 degrees with a combined range of motion to 190 degrees.  Moreover, the October 2011 VA examination documented forward flexion with a combined range of motion of 190 degrees.  There was no additional loss on repetitive range of motion testing.  The examiner also noted the absence of ankylosis.  As such, to the extent that the Veteran contends that her pain on movement warrants a higher disability rating, the Board finds that the objective clinical findings outweigh her contentions inasmuch as they do not support the criteria for a higher disability rating.

Additionally, the evidence of record does not indicate that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    

The Board also takes note that the Veteran's subjective complaints of pain radiating down her extremities have been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes the Veteran's complaints to the October 2011 VA examiner with regard to radiating pains down her back into her lower extremities.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  Under the code used by the RO in August 2012, Diagnostic Code 8521, a maximum scheduler rating of 40 percent is awarded for complete paralysis of the external popliteal nerve.  With complete paralysis, there is foot drop and slight droop of the first phalanges of all toes, there is no dorsiflexion of the foot, extension (dorsal flexion) of the proximal phalanges of the toes is lost, abduction of the foot is lost and adduction weakened, and anesthesia covers the entire dorsum of the foot and toes.  When there is incomplete paralysis, a 30 percent rating is in order for severe disability, moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).  

In an August 2012 rating decision, the Veteran was granted service connection and assigned an initial 10 percent disability rating for separate neurological manifestations, that is, for peripheral neuropathy of the lower extremities effective October 6, 2011.  Based on review of the record, the Board finds that the competent and probative evidence of record does not indicate any increase in disability rating for the right or left lower extremity peripheral neuropathy is warranted, nor is a separate disability warranted for either lower extremity prior to this date.  In this regard, the October 2011 VA examiner only observed any neurological impairment as being "mild," in the lower extremities.  Moreover, the Veteran's sensory examination was considered normal.  Further, the VA examiner reported no muscle wasting or muscle loss.  There is no competent and probative evidence to the contrary.  Prior to the October 2011 VA examination, the most competent and probative evidence did not reflect neurological impairment.  Based on this record, an increase in disability rating from October 6, 2011, is not warranted for peripheral neuropathy of either lower extremity, and a separate rating for neurological impairment of the right and left lower extremities is not warranted under either Diagnostic Code 8520 or 8521.  

Furthermore, the Veteran has not identified any bladder or bowel dysfunction associated with her lumbar spine disability, and none has been diagnosed.

The Board has also considered the Veteran's statements that her low back disability is worse than the 10 percent ratings she currently receives.   It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar muscle strain disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 10 percent ratings in effect during the appeal period.

With respect to a staged rating, in this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected lumbar spine disability has not changed appreciably during the period on appeal and the state of her peripheral neuropathy has not changed since the date the separate ratings were assigned.  There are no medical findings and no other evidence which would allow for the assignment of earlier, additional or higher compensable disability ratings during the period of time here under consideration.  Specifically, as discussed above, the most competent and probative evidence of record, to include the October 2011 VA examination report, indicates that the Veteran's lumbar spine symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating in excess of any of the 10 percent ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In light of the above, the claim for higher ratings for the Veteran's lumbar muscle strain disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected lumbar spine disability and peripheral neuropathy are manifested by signs and symptoms such as limitation of motion, which impairs her ability to walk long distance, or participate in certain vigorous activities.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to disabilities of the lumbar spine and peripheral neuropathy provides ratings on the basis of impairment to the spine and related nerves.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 8520, 8521.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal and neurological disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal and neurological disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in walking and moving around.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability and peripheral neuropathy because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's lumbar spine disability symptomatology adversely impacts her employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that her lumbar muscle strain disability and peripheral neuropathy have resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected lumbar muscle strain disability and peripheral neuropathy do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Referral is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Neither the Veteran nor the evidence of record suggests that her lumbar muscle strain disability and peripheral neuropathy have affected her ability to maintain employment; therefore, the issue of TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for low back strain is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.


REMAND

Unfortunately, with regard to the Veteran's claim for an increased rating for her hemorrhoids, a remand is necessary.  The Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that she is afforded every possible consideration.

The Veteran has asserted that she is entitled to a compensable rating for her hemorrhoids with anal fissures.  At her general VA examination in June 2005 the Veteran reported that her last episode was a month prior to the examination.  The examiner noted that there were no symptoms upon the June 2005 examination.  In September 2009 she was afforded a VA examination for her hemorrhoids.  At that examination the examiner noted that she has problems occasionally, and self-medicates when she has a flare-up.  She did not report any history of hospitalization or surgery, and reported a history of occasional rectal bleeding.  The examiner noted that at the time of the examination the Veteran was not experiencing anal itching, diarrhea, difficulty passing stool, swelling or tenesmus.  She was experiencing burning and pain.  

The Veteran was also afforded a VA examination in April 2011 and in October 2011.  In April 2011 she reported that she had anal fissures approximately 3-4 times a year, which lasted 7-10 days at a time.  She had a history of rectal bleeding, and had anal itching, burning and diarrhea.  The examiner did not note that she had any hemorrhoids or anal fissures present at the time of the examination.  At the October 2011 VA examination, the Veteran reported that she has episodes of hemorrhoids once a month, lasting approximately a week, and that she also has rectal bleeding intermittently.  She stated that she self-medicated with over the counter treatments.  Upon examination, the examiner noted that the Veteran had a normal examination with no external hemorrhoids, anal fissures or other abnormalities.  He further noted that the Veteran's bleeding from the hemorrhoids was not significant, without persistent bleeding.  He also noted that the Veteran may suffer flare-ups, but at the time of the examination she had no symptoms of her hemorrhoids.  

As the Veteran has complained of ongoing hemorrhoid symptoms, the Board finds that a remand for a new VA examination during a flare-up of her hemorrhoids is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure that the examination is adequate); Ardison v. Brown, 6 Vet. App. 405   (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).

Accordingly, the case is REMANDED for the following action:

1. During a hemorrhoid flare-up, afford the Veteran a VA examination to determine the current severity of her service-connected hemorrhoids.  The examiner should review the Veteran's history and claims folder, and physically examine the Veteran.  Any necessary testing should be completed, the results of which should be associated with the claims folder.  The examiner is asked to report on whether the Veteran's service-connected condition is manifested by either large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrence; or whether there is evidence of persistent bleeding with secondary anemia, or fissures.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

2. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


